ON SUGGESTION OF ERROR.
The suggestion of error questions the accuracy of the following language in our opinion [22 So.2d 234, 235]: "The decree for execution of the lease required no report for confirmation" and "where there is a private sale or lease upon terms disclosed to, or required by, the court, and thereby approved, the transaction is confirmed by the decree directing it." This language was used in connection with the particular facts here involved. We do not hold that report and approval of private sales is unnecessary but that here there was both report and approval. Here, the guardian joined in the petition to approve the transaction on the terms proposed. The sale was consummated pursuant to the prior decree and was reported to the Court on March 24th, 1944. It is our view that the special chancellor had had the matter reported to and approved by him on February 21st when *Page 400 
extended proof was heard, although no objections had then been filed thereto by anyone although the two next of kin of the minors had been duly served with process as required by law. However, the Court in its decree rendered on that date, approving the terms of the sale of one-half of the royalty belonging to the minors and directing that the Chancery Clerk and guardian should execute the conveyance in accordance with the deed then presented, made provision for the report of their action in the premises to the Chancellor in vacation at his office on March 4th, 1944, for confirmation.
Assuming, but not deciding, that the decree above referred to had the effect of requiring the entire matter to be reported for approval at a later date and that the interested parties were entitled to a full hearing on any objections that could properly be filed against the confirmation at such hearing, they were afforded such opportunity at the August, 1944 term of the Court, in full conformity with all provisions relating to public sales. We hold, however, that the evidence adduced thereon was not sufficient to support the finding of the Chancellor refusing to allow the "deed" to "become effective." As stated in the original opinion, inadequacy of price was particularly disclaimed by the Chancellor as a ground for withholding approval but he rested his decision solely upon the ground of fraud as heretofore stated, which conclusion is not, in our opinion, sustained by the evidence.
Counsel invites attention to Chapter 42 of the Laws of 1930, which is substantially the same as Code 1942, Section 1389. However, in the 1930 Act a second section appeared, which is as follows: "This act shall not repeal or amend any other act, but is supplemental and in addition to any other act now in force and effect, relating to sales of real and personal property by decree of the Chancery Court." Through the quoted paragraph counsel reads into the Act all the provisions applicable to public sales. Regardless of the effect of the Act it was repealed by Chapter 327 *Page 401 
of the Laws of 1936 and recast in the form now appearing in Code 1942, Section 1389.
Overruled.